DETAILED CORRESPONDENCE
This Office action is in response to the Remarks filed 05/03/2021, with claims 1, 3-6, 8 pending, and claims 2, 7, 9-16 canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: missing punctuation. There should be a colon after the term “configured to” in line 3 and should read “configured to:”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended term “…total amount…” is absent from the specification as originally filed. Instead, the instant application has “total predicted output value”. Appropriate correction required.
Subsequently, claims 3-6 are rejected for incorporating the errors of claim 1 by dependency. If Applicant disagrees, please indicate were in the specification this concept is described. Therefore, the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112.

	



Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, Applicant alleges that “Kittel fails to disclose that the processor is configured to acquire a parameter correlated with a total amount of a first output power of a first fuel cell output by a first vehicle while the first vehicle was traveling between a current position of the first vehicle and a fuel supply location, and that a predicted consumption and a predicted remaining amount of the fuel gas of a second vehicle different from the first vehicle is calculated based on the above parameter.” The Examiner disagrees. 
In response, Kittell teaches a parameter correlated with a total output power of a fuel cell vehicle as being the “mileage efficiency [which] is the number of watt-hours per mile (e.g. output power per a mile) and wattage is merely charge in volts times amps drawn by the motor”. Were the processor communicate with memory and number of input/output ports which receive power cell data from associated transducers and feed the data processor and memory. Kittell clearly teaches that the processor is configured to acquire parameter data and to calculate the predicted consumption and predicted remaining amount of the fuel gas of a fleet of vehicle. Here a fleet of fuel cell vehicles means that there is at least two different vehicle (e.g. a “first vehicle”, and a “second 
On page 7 of the Remark, Applicant alleges that “Kittel fails to anticipate the same. It is respectfully submitted that "[a]nticipation requires a showing that each limitation of a claim is found in a single reference." Atofina v. Great Lakes Chem. Corp., 441 F.3d 991, 999 (Fed. Cir. 2006).” The Examiner disagrees. 
In response, MPEP § 2131 states that “to reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. (emphasis added) See, e.g., MPEP § 2114, subsections II and IV.”  To continue, MPEP § 2114 states that “the manner of operating the device does not differentiate apparatus claim from the prior art. ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)’ (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)….”  With that stated, Kittell clearly anticipates all the required elements for claim 1. See rejection below. 
On page 7 of the Remark, Applicant alleges that “Ueda does not cure the deficiencies of Kittel. As discussed in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007), it is necessary to identify the reason why a person of ordinary skill in the art would have been prompted to modify Kittel with Ueda in such a manner to arrive at the   The Examiner disagrees. 
In response, to establish a prima facie case of obviousness, the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Federal Circuit has stated that “rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396. See MPEP 2143. Hence, Kittell in view of Ueda is clearly supported by a legal conclusion of obviousness because such combination of references would provide the driver of the vehicle with the current state of remaining amount output power based on the gradient when traversing a section of road. See rejection below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittell.
laim 1. An energy consumption predicting device comprising a processor (23, 65) in data communication (see FIG. 1 below) with a server (47), the processor being configured to 
acquire a parameter correlated with a total amount a first output power of a first fuel cell output by a first vehicle while the first vehicle was traveling between a first point and a second point using only the first fuel cell consuming a fuel gas, the first point being a current position of the first vehicle, the second point being a fuel supply location (Here this limitation in-part requires a parameter that correlates to the total amount of output power, Kittell teaches such parameter as “mileage efficiency [which] is the number of watt-hours per mile (e.g. output power per a mile) and wattage is merely charge in volts times amps drawn by the motor” see col. 4, lns 46-48. In col. 3, lns. 44-65—“[t]he processor communicate with memory 33… A number of input/output ports 35 receive power cell data from associated transducers and feed the data processor 31 and memory 33” teaches being configured to acquire a parameter. Kittell teaches a fleet of fuel cell vehicle and fuel gas (e.g. “first vehicle”, “second vehicle”) in FIG. 4 and col. 3, lns. 20-37—“With reference to FIG. 1, a vehicle 11 is shown, powered by a non-petroleum power pack 13, such as batteries or a fuel cell….The power pack 13 supplies stored energy, preferably stored chemical energy in a form of a battery or fuel cell. The energy is used to drive a motor of which, in turn, transfers power to automotive propulsion components.” See at least col. 5, ln. 12- col. 6, ln. 11—“Incoming data is compared with calibration data (e.g. previous data) for each particular vehicle.” Here this cited section taken with FIG. 4 teaches acquiring data about a particular vehicle that was traveling between a first point and a second point. Also, the speed data illustrations calculate a predicted consumption of the fuel gas based on the parameter (Kittell teaches in at least col. 2, lns. 53-58—“At the base station, position data and power cell data, such as remaining stored charge, are continuously monitored and fed to a database…This allows the computer to predict remaining range based upon remaining stored energy by comparison to the calibration data for each vehicle.” In col. 4, lns 41-46 Kittell teaches that “Incoming data is applied to the database and compared with prior data to derive remaining range based upon existing power pack parameters. The average mileage efficiency should be calculated and used to adjust expected range against range predicted by calibration data.”);
calculate a predicted consumption of the fuel gas of a second vehicle from the first vehicle based on the parameter, the second vehicle using only a second fuel cell consuming the fuel gas (Kittell teaches the that mileage efficiency which is the watt-hours per mile is calculate for a fleet of vehicle which reads on this limitation see at least FIG. 3 and FIG 4); 
calculate a predicted remaining amount of the fuel gas based on the predicted consumption of the fuel gas and an remaining amount of the fuel gas (col. 5, lns. 11-28 and col. 5, ln. 42- col. 6, ln. 65); 
determine whether the predicted remaining amount of the fuel gas is less than a threshold value (col. 4, Ins. 58-67—“threshold”, col. 5, ln. 62- col. 6, ln. 11—“For and 
output an alarm message for prompting an occupant to supply the fuel gas and route information on the route to a fuel supply location when the predicted remaining amount is less than the threshold value (Kittell teaches “…reporting the remaining range [e.g. output alarm message] ….” in claim 8 and considers “…any measurement below 1.4 kW-hrs.…[and] [i]n this situation, a vehicle would require immediate recharge….dispatched for immediate recharging…” and “to reach the a refueling station [e.g. fuel supply location]…a computer can plot the vehicle in relation to a refueling station [e.g. route information on a route to a fuel supply location]…” see at least col. 5, ln. 67- col. 6, ln. 11 and col. 7, lns 6-11.  Col. 5, lns. 17-27….rules engine 63 which can implement management policy when certain parameters appear, such as issues which indicate a need for immediate…recharging.... goes to dispatch and display block 85 [e.g. outputting an alarm]. The display 85 may host a map, such as maps supplied by MapQuest, showing vehicle locations in relation to a geographic area [e.g. route information on a route to a fuel supply location]…. In an alternative embodiment of the invention, the database 61 and the range prediction software 67 are carried by the 
   
    PNG
    media_image1.png
    689
    989
    media_image1.png
    Greyscale

Claim 3. The energy consumption predicting device according to claim 1, wherein the parameter is correlated with a most recent output of the first fuel cell, and the parameter is correlated with the most recent output of the first fuel cell and a most recent output of the second fuel cell when the processor is configured to acquire the parameter further correlated with a total amount of a second output power of the second fuel -2- 115628.0274368 DCO1 1230572v1PATENT U.S. Application No. 15/791,906 Attorney Docket No. 115628.0274368 cell output by the second vehicle while the second vehicle was traveling between the first point and the second point (“power pack charge parameters [in]...real-time”—see at least the Abstract, col. 1, lns 11-17, col. 6, lns. 1-11. Kettle teaches the most recent output for at least a first fuel cell and second fuel cell vehicle in at least FIG 4. Hence, the most recent output can be calculated using the formula taught by Kittell in at least col. 4, lns. 46-48. In other words, the most recent output for each vehicle in the fleet can be calculated by the processor using the formula of output volts multiplied by output amps which equal most recent output at the time. Here the broadly claimed term “most recent output” is being interpret as real-time/dynamic data taught by Kittell. Also, Kittell teaches the parameter as “mileage efficiency [which] is the number of watt-hours per mile (e.g. output power per a mile) and wattage is merely charge in volts times amps drawn by the motor” see col. 4, lns 46-48. In col. 3, lns. 44-65—“[t]he processor communicate with memory 33… A number of input/output ports 35 receive power cell data from associated transducers and feed the data processor 31 and memory 33” teaches being configured to acquire a parameter. The rationales and rejections of claim 1 are incorporated herein.).   

Claim 4. The energy consumption predicting device according to claim 1, wherein the server is disposed outside the vehicles and the server is in data communication with the processor by radio communication (Kittell teaches in at least col. 3, lns. 29-31 that “[t]he vehicle has instrumentation monitoring a number of power pack parameters and relaying the data via a radio and communications antenna 19 to base station 41”, see 

Claim 6. The energy consumption predicting device according to claim 1, wherein the processor calculates the predicted consumption based on the output of the first fuel cell which is consumed by an air-conditioning device of the first vehicle or consumption of the fuel gas (Kittell: col. 4, lns. 30-67—“The database contains a model of prior performance data, including range under maximum load, in comparison to power pack parameters.” FIG. 3. The rationales and rejections of claim 1 are incorporated herein.).
  
Claim 8. An energy consumption predicting method performed by a processor (23, 65), the energy consumption predicting method (col. 2, ln. 29-col. 3, ln. 5, FIG. 2). Furthermore, claim 8 is the method that is performed by the device of claim 1; therefore, claim 8 is rejected on the same rationale as claim 1 above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kittell in view of Udea, US 2016/0159241.

laim 5. Kittell teaches the energy consumption predicting device according to claim 1 as rejected above. Yet, Kittell is silent on calculating a predict consumption based on a gradient of travel. However, Udea teaches wherein the processor calculates the predicted consumption based on a gradient of the travel between the first point and the second point (“the slope”; “power consumption”— [0022], [0033]-[0034], [0058],[0076], [0103] and FIG. 6).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ueda with the invention of Kittell because such combination would provide the driver with predicted remain amount of battery (e.g. remain range of output power) and display this information to the driver ([0025], Udea). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661